Title: To Thomas Jefferson from Martha Jefferson Randolph, 23 June 1808
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     Edgehill June 23
                  
                  Your conjectures with regard to the tea & Coffee was correct as we just began upon the last stock with out making any sensible impression upon them. I have no doubt therefore but there will be enough of both of those articles as well as of chocolate. cooking wine will be wanting & the madeira gave out before you left us there was no white wine therefore but what was in the octagon cellars. I must beg the favor of you my Dear Father to pay a debt of Ann’s very unintentionally contracted she sent a pearl clasp to Mrs Madison to exchange in some of the jewellers shop’s for a gold chain the price of the clasp was more than sufficient to pay for the chain, but Mrs Madison informed me in sending the chain that she had been obliged to make a considerable sacrifice, from what she said I conjecture the chain to have cost perhaps 6 or 7 dollars more than she got for the clasp will you be so good as to ask her and discharge the debt. we have not heard of Colonel Monroe’s arrival yet although we presume he must be at home by this time as Higginbotham passed him on the road some days since Eliza is to be married as soon as they come up as soon as we hear of their arrival Mr Randolph & Ann will wait upon them. adieu My Dearest Father we are all well and look forward with great pleasure to the last of July yours with unchangeable affection
                  
                     M Randolph 
                     
                  
                  
                     I forgot to mention coffee cups amongst the difficiencies of the house we have tea cups enough but a dozen coffee cups will be requisite to meet the summer visitations & also 2 or 3 doz. shallow plates
                  
               